McComb, J.
We will consider tiic errors in the order in which they have b ■" i presi !!'•”! in the assignment.
. ' i (he fir-i. by an inspection of tlio indictment, H will be found that the el ■• -.A i- lln! lie (after description of ] u-son and place and time) did then ir 1 lii'T" permit a game witli cards to '>-• played in nis store-room, the same 1>- in a nuble* place.” Tlie eighth seel ion of tile statute referred to above is a ¡Allows: “That if any person shall permit any of ihe games inhibited by the lí ; section mi ttiis act to be played in Id or lier house', or rent any room for s’ n purpo"’., lie or she so offending ¡í”i!l lie tic J, on conviction, not less t’..u one hundred nor more than live line Ired dolar at tlie discretion of the (•■"iri.”
'•'y refermee to the first section of tlie art it will in found that playing with e .ids is inhibited. There is however tlii difference in tlie offense charged in 1c,■ ‘udieinicat find the offense described hi the sect., n of the act cited Cm the indictment it is alleged tobe “in his store-room;” whereas the law prohibits permit i ing playing a game with cards in his house, ó. room is a part of a house, and there could lie no playing in a room wit bout its ir*ing in the. house of which the room forms a part. There can, th m, be uo-siihstautial difference in the language, of the law and tlie charge as f.et ont in the indictment; and that charge is an indictable offense. The object of file law is to define tlie offense. Iii a pmscculion for the commission of the. offense il is not necessary to use the precise words contained in (lie law. if oilier words are used to describe, it wilh sufficient certainty, sncli variation in the. language is not a fatal objection. The furl her allegation, “being a public place’,” is nothing but surplusage, and can be- treated as sucli.
As to the second assignment, there is not anything in it that requires much attention. It was not necessary to give a further description of the store-room than is given. It is stated to be his store-room, and tlie indictment shows dial, it was within tlie. county of Jefferson. It was not necessary to aver whom it was that played. If tlie prohibition extended to certain persons, for instance negroes or Indians, il. would then have been essential to have alleged whom it was that was permitted to play a game with cards; but flm prohibition is general, and would embrace every description of person. Aor wi '• il necessary to aver that money or property was bet in the game.
The ibird, that the court erred in tlie charge given to tlie jury. Tlie charge givi u iis.-, “ Unit if tlie State proved that tlie store-house named in the indictment b ¡o-.ige.l to and was in tlie possession and under the control of tlie de-fendí.il and another in partnership; that it was a public place.; that a game of c inls w as then and therein played while so possessed; that it was in the county of Jefferson, and within twelve months of the finding of tlie bill of indictment, il i ■ sufficient to convict tlie defendant of the charge, without proving; tlie def-’iulant actually permitted it or had notice of the playing. It in multar of thf-nxe to negative by proof the permission to play or noiiee.'” By which I uádesíand that snch’i'acls being proved by tlie State, a prima facie case was made out; beenn-'e ihe presumption is that what is done in a mail’s house is done with liis permission and within his knowledge. If he did not torbidit, his permission is implied. If lie did not know of it, this want of notice would include, the. absence of permission. It could only be made out by proof of facts incompatible with the presumption. This could be done by proof of absence from home at the time and other circumstances to repel tlie presumption of *80law arising from tlie proscentor’s prima facia proof. It is believed that the court did not err iu tlie charge given, and the judgment is affirmed.
Judgment affirmed.